DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/02/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2012/0278305 A1), hereinafter “Wei” and in view of Kim et al. (US 2015/0347410 A1), hereinafter “Kim”. 

As per claim 1, Wei teaches a method comprising:
“obtaining an expression indicative of advertising criteria and metadata associated with the expression” at [0024];
(Wei teaches obtaining query statement 1 (i.e., “an expression”) indicative of advertising criteria (e.g., “COL1<25”, “COL2=CAT”) and metadata (e.g., “COL1”, “COL2”, “COL3”, “COL4”). The criteria “COL1<25” can be used to indicate advertising criteria which targets customers less than 25 year old)
“determining, based on a comparison of the metadata to previously stored metadata associated with an earlier version of the expression, whether the expression corresponds to a modified version of the earlier expression” at [0028]; [0034]-[0035], [0043]-[0044];
(Wei teaches Query Statement 0 includes previously stored metadata such as “COL1”, “COL2”, “COL3”. The Query Statement 1 is compared with the Query Statement 0 to determine whether Query Statement 1 corresponds to a modified version of Query Statement 0. The comparison includes comparing metadata of previously stored Query Statement 0 (i.e., “COL1”, “COL2”, “COL3”) with metadata of the Query Statement 1 (i.e., “COL1”, “COL2”, “COL3”, “COL4”) to determine that Query Statement 1 corresponds to modified version of Query Statement 0 by adding “COL4” to Query Statement 0)
“in response to a determination that the expression is the modified version of the earlier expression, transmitting a query associated with the modified expression to a forecasting cluster so that the modified expression is to be evaluated by the forecasting cluster” at [0028]-[0032], [0070] and Fig. 2;
(Wei teaches in response to determination that the Query Statement is a modified version of an earlier Query Statement, using information in the cache to evaluate the query statement and to perform dynamic merging) 
Wei does not explicitly teach “in response to a determination that the expression does not have a corresponding earlier expression, invoking a server for evaluating the expression, wherein the server is independent of the forecasting cluster”. However, Kim teaches at Fig. 1 a similar method for evaluation query expression using a cache 114 (i.e. “forecasting cluster”) of previously executed query and a remote database engine 110 (i.e., “a server”). Kim also teaches “in response to a determination that the expression does not have a corresponding earlier expression, invoking a server for evaluating the expression, wherein the server is independent of the forecasting cluster” at [0084]-[0085] and Fig. 3. Thus, it would have been obvious to one of ordinary skill in the art to combine Kim with Wei’s teaching in order to obtain the query result from a remote database if the query could not be satisfied by the cache.

As per claim 3, Wei and Kim teach the method of claim 1 discussed above. Wei also teaches: “wherein in response to the determination that the expression is the modified version of the earlier version expression, the method further comprises receiving, from the forecasting cluster, a result of evaluating the modified expression” at   [0028]-[0032], [0070] and Fig. 2, and “wherein the step of the transmitting further comprises: generating a key in accordance with a model; and extracting an attribute included in the metadata associated with the expression, wherein at least the key and the attribute are included in the query associated with the modified expression” at [0059]-[0068] and Figs. 5-7.

As per claim 4, Wei and Kim teach the method of claim 3 discussed above. Wei also teaches: wherein “the query is transmitted to a controller of the forecasting cluster, and wherein the controller further transmits the query for evaluating the modified expression to at least one worker node included in the forecasting cluster based on a prioritization criterion” at [0059]-[0079] and Figs. 5-8.

As per claim 5, Wei and Kim teach the method of claim 3 discussed above. Wei also teaches:  “generating in accordance with another model, a definition corresponding to the modified expression, wherein the definition is included in the query” at [0059]-[0079] and Figs. 5-8.

As per claim 6, Wei and Kim teach the method of claim 4 discussed above. Wei also teaches: wherein the at least one worker node included in the forecasting cluster is configured for: extracting the key included in the query; retrieving from a cache, a definition associated with the modified expression based on the key; and evaluating the modified expression based on the definition” at [0059]-[0079] and Figs. 5-8.

As per claim 7, Wei and Kim teach the method of claim 1 discussed above. Wei also teaches: “receiving, from the at least one worker node, an asynchronous request to obtain an updated definition associated with the modified expression; and transmitting the updated definition in response to receiving the asynchronous request” at [0059]-[0079] and Figs. 5-8.

Claims 8, 10-15, 17-20 recite similar limitations as in claims 1, 3-7 and therefore rejected by the same reasons.

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wei and Kim as applied to claims 1, 3-8, 10-15, 17-20 above, and further in view of Roth (US 6,564,218 B1), hereinafter “Roth”.

As per claim 2, Wei and Kim teach the method of claim 1 discussed above. Wei does not teach: wherein “the comparison of the metadata to the previous stored metadata includes a comparison of a version number associated with the expression extracted from the metadata to a previous stored version number associated with the expression” as claimed. However, Roth teaches a method of checking the validity of a set of digital information contained in an information cache by comparing the version numbers of the query with version number of query results previously stored in cache at Col. 7 line 10 to Col. 8 line 65. Thus, it would have been obvious to one of ordinary skill in the art to combine Roth with Wei-Kim’s teaching in order to ensure that the data stored in cache is valid by comparing version numbers, as suggested by Roth.

Claims 9, 16 recite similar limitations as in claim 2 and therefore rejected by the same reasons.



Response to Arguments
Applicant's arguments filed 2/02/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claims 1, 8 and 15, Applicant argued that Wei and Kim, as combined, do not teach “determining, based on a comparison of the metadata to previous stored metadata associated with an earlier version of the expression, whether the expression correspond to a modified version of the earlier version of the expression”. On the contrary, Wei teaches at [0024], [0028]; [0034]-[0035], [0043]-[0044] the steps of obtaining query statement 1 (i.e., “an expression”)  which includes metadata such as “COL1”, “COL2”, “COL3”, “COL4”. Wei also teaches Query Statement 0 includes previously stored metadata such as “COL1”, “COL2”, “COL3”. The Query Statement 1 is compared with the Query Statement 0 to determine whether Query Statement 1 corresponds to a modified version of Query Statement 0. The comparison includes comparing metadata of previously stored Query Statement 0 (i.e., “COL1”, “COL2”, “COL3”) with metadata of the Query Statement 1 (i.e., “COL1”, “COL2”, “COL3”, “COL4”) to determine that Query Statement 1 corresponds to modified version of Query Statement 0 by adding “COL4” to Query Statement 0)


    PNG
    media_image1.png
    354
    484
    media_image1.png
    Greyscale

	Applicant’s arguments with respect to claims 2, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	In light of the foregoing arguments, the 35 U.S.C 103 rejection are hereby sustained.

Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 10, 2022